Citation Nr: 1634478	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1984 to May 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 and May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's type II diabetes mellitus was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from active service.


CONCLUSION OF LAW

Service connection for type II diabetes mellitus is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a March 2007 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STR) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in July 2012 and April 2015.  In April 2013, VA obtained an addendum medical opinion to determine the nature and etiology of the Veteran's type II diabetes mellitus.  As the examinations and medical opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2012, the Board remanded the Veteran's claim to provide him with a VA examination to determine the nature and etiology of his type II diabetes mellitus and to obtain outstanding treatment records.  Most recently, in May 2014, the Board remanded the Veteran's claim to obtain an addendum medical opinion to clarify the nature and etiology of his type II diabetes mellitus.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection

The Veteran seeks service connection for type II diabetes mellitus.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if it manifest to a compensable degree within one year following active service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2012, the VA examiner indicated that the Veteran was first diagnosed with type II diabetes mellitus in 2004.  Additionally, April 2007 VA treatment notes reflect current treatment for type II diabetes mellitus.  Thus, the Veteran has satisfied the first element of service connection.

Here, the Veteran's STRs document that his endocrine system was normal at the June 1984 entrance examination.  At his April 1993 separation examination, his endocrine system was normal.  The STRs are silent regarding treatment for type II diabetes mellitus.

The Veteran contends that his type II diabetes mellitus was caused by an anthrax vaccination that he received in service.  In November 2006, the Veteran submitted testimony from Dr. J.C., which asserts defense vaccinations double the risk for diabetes.  In May 2013, the Veteran submitted a webpage address related to another article that discussed vaccinations associated with service in Southwest Asia.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinions of record are negative.  On VA examination in July 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner was diagnosed with type II diabetes mellitus.  The VA examiner did not provide an etiological opinion.  In April 2013, the VA examiner that conducted the July 2012 VA examination stated that the Veteran's diabetes was secondary to obesity.  The Veteran was 5 feet and 6 inches tall and weighed 254 pounds.  His size and age put him at risk of insulin resistance and made it likely that he would develop type II diabetes.

Subsequently, the Veteran was afforded a VA examination in April 2015 to address the Veteran's assertion that his type II diabetes mellitus was caused by an in-service vaccination.  After examining the Veteran and reviewing the record, the VA examiner opined that it was less likely than not that the Veteran's type II diabetes mellitus was caused by or related to his anthrax vaccination.  The VA examiner acknowledged Dr. J.C.'s testimony that anthrax vaccinations may double the risk of diabetes.  The VA examiner indicated that there are an equal number of articles showing a negative relationship between vaccines and diabetes.  He cited two specific articles that there was not a relationship between vaccines and type II diabetes mellitus.  The Veteran was 36 in February 2004 and his body mass index was 40.1, which predisposed him to type II diabetes mellitus.  The VA examiner commented that the Veteran was diagnosed with type II diabetes mellitus in 2004, which was 14 years after he was given the anthrax vaccine.

The Board acknowledges that the articles submitted by the Veteran suggest that there may be a link between vaccines and type II diabetes mellitus.  However, the Board finds that the VA examiners' opinions are more probative in the instant case as they were based upon reviews of the record, pertinent medical literature, in-person examinations, and they took into consideration the Veteran's specific medical history.

The evidence of record does not document continuity of symptomatology during and since the Veteran's active service and the Veteran has not alleged a continuity of symptomatology since active service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for type II diabetes mellitus.  In an April 2007 VA treatment note, the VA doctor indicated that the Veteran had been diagnosed with diabetes for 5 years.  No diagnosis of type II diabetes mellitus was made within one year of the Veteran's separation from the active service.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether a vaccination administered in-service caused his type II diabetes mellitus) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only competent medical opinions of record addressing the etiology of the diabetes mellitus are negative.  No competent medical opinions specifically linking his type II diabetes to his in-service vaccination have been presented.  The VA examiners considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current type II diabetes mellitus was not related to his active service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for type II diabetes mellitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


